internal_revenue_service number release date index number --------------------------------- ------------------------ ------------------- -------------- ------------------------------------- in re ------------------------ ------------------------ department of the treasury washington dc person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc ita - plr-144654-03 date date legend taxpayer ------------------------ date --------------------------- corporation y ------------------------------------------------------------ corporation x ------------------------------------------------ dear ------------ this is in reply to taxpayer’s request for an extension of time to file form_1128 application to adopt change or retain a tax_year to request permission to change its taxable_year pursuant to the automatic change procedures of revproc_2002_38 2002_1_cb_1037 taxpayer desires to change from a week taxable_year ending the saturday nearest to december to a week taxable_year ending the saturday nearest to september effective for the short taxable_year beginning date and ending date the short_period facts taxpayer is a partnership the partners of taxpayer are members of an affiliated_group_of_corporations consolidated_group y that file a consolidated federal_income_tax return on date corporation x indirectly acquired of corporation y the common parent of consolidated_group y the acquisition consolidated_group y files a separate consolidated_return from corporation x corporation x prepares both financial statements and tax returns on a week year ending the saturday nearest to september pursuant to the automatic procedures of revproc_2002_37 2002_1_cb_1030 consolidated_group y changed its taxable_year to coincide with that of corporation x effective for the short_period prior to the acquisition corporation y’s internal tax department assumed the responsibility for preparing all of the tax returns related to corporation y including that of taxpayer after the acquisition corporation x desired to consolidate tax operations after corporation y’s tax department prepared tax returns to be filed for the taxable_year ending date for both consolidated_group y and taxpayer corporation x’s tax department assumed the responsibility for preparing the types of returns previously prepared by corporation y’s tax department most of corporation y’s tax personnel did not relocate to corporation x’s tax department consistent with a plan to effect a timely change_of taxpayer’s taxable_year to coincide with that of consolidated_group y corporation x’s tax department timely filed an automatic_extension to date for taxpayer to file a federal_income_tax return for the short_period however because of the change in tax personnel and responsibilities that occurred after the acquisition there was an inadvertent failure_to_file a subsequent extension request to file taxpayer’s income_tax return for the short_period because of this taxpayer did not file a timely request pursuant to revproc_2002_38 to conform its taxable_year to that of consolidated_group y however taxpayer did file its request for permission for an extension of time to file form_1128 within days of date law and analysis sec_1_442-1 of the income_tax regulations provides in part that in order to secure the approval of the commissioner to adopt change or retain an annual_accounting_period a taxpayer must file an application with the commissioner within such time and in such manner as is provided in administrative procedures published by the commissioner where certain requirements are met revproc_2002_38 provides the exclusive procedures for a partnership to obtain automatic approval to change annual accounting periods to make such a change of revproc_2002_38 requires the partnership to file form_1128 with the appropriate service_center no later than the due_date including extensions for filing the federal_income_tax return of the partnership for the first effective year_of_change which in this case is the short_period where certain requirements are met revproc_2002_37 provides the exclusive procedures for a corporation to obtain automatic approval to change annual accounting periods sec_4 of revproc_2002_37 generally prohibits a corporation from using the automatic change procedures if the corporation has an interest in a pass- through entity at the end of the short_period that would be created as a result of the change however in certain circumstances revproc_2002_37 disregards the corporation’s interest in a pass-through entity for example sec_4 a of revproc_2002_37 ignores an interest in a pass-through entity if the entity would be required under the code or regulations to change its taxable_year to the new taxable_year of the corporation if a corporation’s interest in a pass-through entity is disregarded under sec_4 a of revproc_2002_37 dollar_figure of that revenue_procedure requires as a condition for the corporation to use the automatic change procedures that the pass- through entity concurrently change its taxable_year to that of the corporation this concurrent change must be made under the applicable automatic change procedure and must be made irrespective of any conflicting testing_date provisions under sec_706 or the special rule_of sec_706 sec_3 a of notice_2002_72 2002_2_cb_843 the commissioner has discretionary authority to grant an extension of time for requesting permission to adopt retain or change a tax_year sec_301_9100-3 of the procedure and administration regulations provides the procedures relevant to taxpayer requesting an extension generally a request will be granted when the taxpayer establishes that it acted reasonably and in good_faith and establishes that granting relief will not prejudice the interests of the government an application_for an extension submitted more than days after the form_1128 due_date will be presumed to prejudice the interests of the government and accordingly denied except in unusual and compelling circumstances conclusion based on the facts and circumstances as represented it is held that taxpayer has acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government accordingly the requirements of the regulations for the granting of relief have been satisfied in this case therefore the taxpayer is granted an extension of time to file form_1128 under revproc_2002_38 to change its taxable_year to a week taxable_year ending the saturday nearest to september the effective year_of_change being the short_period beginning date and ending date this letter_ruling is based upon facts and representations submitted by taxpayer accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the requested ruling verification of the factual information representations and other data may be required as part of an examination process this ruling addresses the granting of sec_301_9100-3 relief only no opinion is expressed regarding the tax treatment of the instant transaction under the provisions of any other sections of the internal_revenue_code or regulations that may be applicable thereto or regarding the tax treatment of any conditions existing at the time of or effects resulting from the instant transaction specifically no opinion is expressed as to whether taxpayer is permitted under the code and applicable regulations to change to the taxable_year requested in the subject form_1128 or whether taxpayer is permitted to make the change in accordance with revproc_2002_38 a copy of this letter_ruling and taxpayer's form_1128 are being forwarded to the service_center where the taxpayer files its federal_income_tax returns with instructions that the form_1128 be considered timely filed and processed in accordance with established procedures under revproc_2002_38 in accordance with the provisions of a power_of_attorney currently on file we are sending a copy of this letter_ruling to taxpayer’s authorized representative this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent enclosures copy of this letter copy for sec_6110 purposes j charles strickland senior technician reviewer office of associate chief_counsel branch income_tax accounting sincerely
